               6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 1 of 22
                                                                                                                                     9

                               OKLAHOMA DEPARTMENT OF HUMAN SERVICES


                                               Report to District Attorney
                                                   Office of Client Advocacy (OCA)
                                               Kathryn Boyle Brewer, Advocate General
05/22/2017
                                                                Approved

Facility!Agency Name                                                                              l   Referral Date
MUSKOGEE COUNTY REGIONAL JUVENILE DETENTION
Investigation Type
Juvenile
                           J Referral Number
                             1806285.
                                               1KIDS Case Number
                                                20450874
                                                                         Primary Investigator
                                                                         SHANNON IWANSKI
                                                                                                      12/15/2016


Facility Address                                                         Facility Administrator
KK20450874                                                               Joe Washington
601 W SHAWNEE Street                                                     601 W Shawnee Street
                                                            '
MUSKOGEE, Oklahoma 74401-3521                                            Muskogee, Oklahoma 74401-
County: Muskogee
Incident Location if not Facility

Referral Synopsis
Resident Billy Woods comm.itted suicide while placed at the Muskogee County Regional Juvenile Detention Center. Staff on duty at
the time were Shift Supervisor Jerrod Lang, Detention Worker (DW) Marietta "Jackie" Winkle, DW Brandon Miller, and DW Angela
Miller.             '·




A. CLIENTS




2.    ANGELA MILLER                                             Female         Detention Worker
3.    JERROD LANG                                               Male
4.    MARIETTA E WINKLE                                         Female
5.    BRANDON MILLER                                            Male           Detention Worker



B. Investigative Findings
Overall Finding: Substantiated

Child's Name                        Abuse/Neglect     Abuse/Neglect Type             Perpetrator             Finding
                                    Cat~ory
BILLY D. WOODS                      Neglect           Lack of Su.~ervision           JERROD LANG             Substantiated
BILLY D. WOODS                      Neglect           Lack of Supervision            BRANDON                 Substantiated
                                                                                     MILLER
BILLY D. WOODS                      Neglect           Lack of Supervision            ANGELA                  Substantiated
                                                                                     MILLER
BILLYD. WOODS                       Abuse             Mental Injury                  JERROD LANG             Substantiated
BILLYD. WOODS                       Neglect           Lack of Su..£.ervision         MARIETTAE.              Substantiated
                                                           Revised 08/09/2014                                         P~e    Lof22

                                                                                                                 Plaintiff_000001
         6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 2 of 22


                                                                                 WINKLE

Caretaker Misconduct:

PRFC(s) of Interest                                                Caretaker Misconduct
ANGELA MILLER                                                      Confirmed
JERROD LANG                                                        Confirmed
MARIETTA WINKLE                                                    Confamed
BRANDON MILLER                                                     Confirmed


C. Legal
               Law Enforcement Involvement? - Yes


Legal Authority

                  The Oklahoma Children's Code lOA-1-1-105 defrnes "Neglect" as:
          "Neglect" means:
                      a. the failure or omission to provide any of the following:
                           (1) adequate nurturance and affection, food, clothing, shelter, sanitation, hygiene, or
                                appropriate education,                                                           ·
                           (2) medical, dental, or behavioral health care,
                           (3) supervision or appropriate caretakers, or
                           (4) special care made necessary by the physical or mental condition of the child,
                      b. the failure or omission to protect a child from exposure to any of the following:
                           ( 1) the use, possession, sale, or manufacture of illegal drugs,
                           (2           illegal activities, or
                           (3) sexual acts or materials that are not age- appropriate, or
                      c. abandonment.

                  The Oklahoma Children's Code lOA-1-1-105 defrnes "Abuse" as:
                       "Abuse" means harm or threatened harm or failure to protect from harm or threatened harm to the
                 health, safety, or welfare of a child by a person responsible for the child's health, safety, or welfare,
                 including but not limited to nonaccidental physical or mental injury, sexual abuse, or sexual
                 exploitation. Provided, however, that nothing contained in this act shall prohibit any parent from using
                 ordinary force as a means of discipline including, but not limited to, spanking, switching, cir paddling:
                        a. "Harm or threatened harm to the health or safety of a child" means any real or threatened
                            physical, mental, or emotional injury or damage to the body or mind that is not accidental
                            including but not limited to sexual abuse, sexual exploitation, neglect, or dependency.
                        b. "Sexual abuse" includes but is not limited to rape, incest, and lewd or indecent acts or
                            proposals made to a child, as defrned by law, by a person responsible for the health, safety,
                            or welfare of the child.
                        c. "Sexual exploitation" includes but is not limited to allowing, permitting, or encouraging a
                            child to engage in prostitution, as defrned by law, by a person responsible for the health,
                            safety, or welfare of a child, or allowing, permitting, encouraging, or engaging in the lewd,
                            obscene, or pornographic, as defined by law, photographing, filming, or depicting of a child
                            in those acts by a person responsible for the health, safety, and welfare of the child;




D. Investigation
Summary

04KI076E (CWS-KIDS-3)                                  Revised 08/09/2014                                      Page 2 of22

                                                                                                          Plaintiff_000002
              6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 3 of 22


 This case named one alleged victim, Billy Woods, a 16-year-old in the custody of the Arkansas Office of Juvenile Affairs, and four
 accused staff, Shift Supervisor Jerrod Lang, Detention Worker (DW) Marietta "Jackie" Winkle, DW Brandon Miller, and DW Angela
 Miller. Woods was found unconscious and unresponsive in his room at approximately 8:36 pm on 12-15-16 by Lang. Lang called for
 other residents to be locked down. Lang, Winkle, and B. Miller were in Woods's room at various times following his discovery. None
 of the staff attempted to remove the sheet from his neck or to perform CPR on him. Lang, Winkle, and B. Miller had been in the West
 Wing, where Woods was housed in Room One, at various times during the approximately two hours and two minutes that he went
 unchecked after entering his room at approximately 6:34 pm. None of the staff opened his door or the flap covering the window in his
 door in order to perform required 15-minute checks on Woods. A. Miller was stationed in the control center during the time in
 question and should have been monitoring Woods via the intercom. After placing residents on lockdown, staff checked only one
 resident approximately 26 minutes later. The remaining residents on West Wing were not checked for approximately one hour and 45
 minutes. None of the staff followed policies and procedures for 15-minute checks of Woods or other residents. Woods's Daily Notes
 sheet had initials "JL" and "BM" documented for 15 minute checks being completed from 3:00pm to 10:45pm. There is a line drawn
 through the initials from 8:45pm to 10:45pm as Woods was found deceased during this time period. Winkle reported staff are required
 to document 15 minute checks of residents. She stated if a resident was in their room, staff could check through the window in the
 door. Winkle reported Lang told staff the residents needed to be placed on lock down and after the residents were placed in their cells,
 Lang informed staff that Woods was dead. Winkle rt'.ported she
 went to "go see for myself." Winkle stated she did not check if Woods was breathing or if he had a pulse. When asked if 15-minute
 checks were conducted on residents after they were placed on lockdown following the discovery ofWoods's body, Winkle said, "[I]
 don't think so." Lang reported during W oods's intake, Woods disclosed he had attempted suicide "a lot." Lang stated Woods told him
the last attempt was about a month prior by hanging. Lang stated he was going to speak with Washington about what Woods
 disclosed, but he forgot to. Lang stated the Daily Notes were kept in the control room and stated that is where the 15 minute checks
were documented. When asked about the line being drawn through the times after Woods was found deceased, Lang stated "[I]
jumped the gun on my paperwork." Lang also admitted he added Miller's initials to the Daily Notes as completing 15 minute checks.
Lang said when he went to take a snack to Woods, he opened the door to W oods's cell, and said, "He [Woods] was deceased." Lang
said he called W oods's name, and then he shut the door when Woods did not respond or move. When asked how he knew Woods was
 "deceased," Lang said it was "obvious" because Woods was "purple" and "pale-ish." Lang said he went to tell the other staff to place
kids on lockdown. Lang said he told staff he "just found Billly in room, dead." Lang said he told staff to call Washington and 911.
During his interview B. Miller reported he only saw resident Woods at shower time, which was somewhere between 6:40 pm and 7:00
pm. B. Miller said after Woods finished showering, Woods put his clothes in a hamper and requested to go back to his room. Miller
said Lang gave approval for Woods to return to his room. Miller said that was the last time he saw Woods. B. Miller reported Lang
told staff after the residents were locked down that Woods hanged himself. A. Miller told him and Lang to administer CPR. B. Miller ·
said he and Lang went to W oods's cell and Lang advised him to not complete CPR since Woods was already deceased. When asked if
he completed required 15-minute checks, B. Miller said he had not. When asked why his initials were on the notes sheet indicating he
had completed the checks, B. Miller said Lang wrote his initials on the sheet. A. Miller reported in her interview she was assigned to
the control room the night Woods committed suicide. A. Miller reported Lang placed the residents on lockdown and then told all staff,
"that boy hung himself." A. Miller reported she asked if CPR was tried and when told no, she told Lang and B. Miller to go do CPR.
A. Miller reported both supervisors, Lang and Winkle, did not know the protocol in this situation. A. Miller reported she told winkle
to call Washington. A. Miller reported they had to call Washington back and ask if 911 needed to be called. There was a 20 minute
delay of 911 being called after Woods was found in his cell. OCA's investigation has determined, based on some credible evidence,
the allegation of NEGLECT LACK OF SUPERVISION by LANG, WINKLE, B. MILLER, and A. MILLER is SUBSTANTIATED.
It was further discovered during the course of the investigation that Lang made fun ofWoods's name and the way he walked.
Reportedly, that contributed to Woods not wanting to be out of his room. Three residents confirmed Lang made fun of Woods. One
resident also reported he told Lang he should probably check on Woods because "he could be in there killing himself." This resident
stated staff did not go check Woods. The allegation of ABUSE-MENTAL INJURY by LANG is SUBSTANTIATED. CARETAKER
MISCONDUCT is also CONFIRMED as Lang, Winkle, B. Miller and A. Miller did not follow their own procedures for Emergency
Procedures. Nobody administered CPR and 911 was not called prior to notifying the Administrator since it was a life or death
situation.


Documents and Other Evidence Reviewed During Investigation

1) Plan for Immediate Safety 2) Photographs 3) Video 4) OSBI Documents 5) Daily Notes 6) Policies and Procedures for the
Muskogee County Regional Juvenile Detention Center 7) Intake Packet for resident Billy Woods 8) Incident Reports 9) CPR
Certificates 10) Medical Examiner's Report 11) Prehos2ital Care Report



Areas of Concern (AOCs)

                                                          Revised 08/09/2014                                      Page3.of22

                                                                                                               Plaintiff_000003
             6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 4 of 22


I Please see the list of AOCs in the Collateral Interview section.

 List Other Documents/Records Attached




 Exit Conference

 On 04/19/2017, Administrator or Designee was informed By eMail that this investigation was concluded. The notice included any

 AOCs identified at that time and advised that the investigative report would be prepared in accordance with OKDHS administrative rules.




 E. Addresses/Locations


     1. Child Name         BILLY D. WOODS
        Gender             Male
        Date of Birth
        SSN                4
        Race               American Indian/Alaskan Native
        Custody            OJA Custody
        Address            305 E CINCINNATI Avenue
                           MUSKOGEE, Oklahoma 74403-5432
                           County: Muskogee




   2.   Adult Name     ANGELA MILLER                                     3.   Adult Name        JERROD LANG
        Position Title Detention Worker                                       Position Title    Shift Supervisor
        Start Date     12/01/2016                                             Start Date        04/15/2016
        Date of Birth 1          2                                            Date of Birth     0         9
        SSN            4                                                      SSN               4
        Race           Black/African American                                 Race              Black/African American
        Home           2020 TENNYSON Street                                   Home              2907 KEETOOWAH Trail
         Address       MUSKOGEE, Oklahoma 74401-7353                           Address          Apartment 1
                       County: Muskogee                                                         MUSKOGEE, Oklahoma 74403-1584
                                                                                                County: Muskogee
        Home Phone         (000)360-7658                                      Home Phone        (918)310-4023
        Cell Phone                                                            Cell Phone

   4.   Adult Name     MARIETTA E. WINKLE                                s.   Adult Name        BRANDON MILLER
        Position Title Shift Supervisor                                       Position Title    Detention Worker
        Start Date     01/08/2016                                             Start Date        10/15/2016
        Date of Birth                                                         Date of Birth
        SSN                                                                   SSN
        Race           American Indian/Alaskan Native                         Race              Black/African American
        Home           Rural Route: 4 Box Number: 1214                        Home              800 COLE Street
         Address       CHECOTAH, Oklahoma 74426-9010                           Address          TAFT, Oklahoma 74463-
                       County: Mcintosh                                                         County: Muskogee
        Home Phone (918)687-3265                                              Home Phone        (918)616-9246
        Cell Phone                                                            Cell Phone
 04KI076E (CWS-KIDS-3)                                      Revised 08/09/2014                                   Page 4 of22

                                                                                                             Plaintiff_000004
      6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 5 of 22




Name            RO       TG                                Name            JA       P
Relation to     Facility Resident                          Relation to     Facility Resident
 Family                                                     Family
Date of Birth                                              Date of Birth
SSN                                                        SSN
Race                                                       Race
Address         6262 S Sheridan A venue                    Address         423 Kingsway
                Tulsa, Oklahoma 74133-                                     Muskogee, Oklahoma 74403-
                County: Tulsa 72G                                          County: Muskogee
Home Phone      (918)492-8200                              Home Phone      (918)869-8711   \,
Work Phone                                                 Work Phone
Employer                                                   Employer

Name            RA         W                               Name            P        NH
Relation to     Facility Resident                          Relation to     Facility Resident
 Family                                                     Family
Date of Birth                                              Date of Birth   1
SSN                                                        SSN
Race            Black/African American                     Race
Address                                                    Address
Home Phone                                                 Home Phone
Work Phone                                                 Work Phone
Employer                                                   Employer

Name            D       L SA                               Name            JOE WASHINGTON
Relation to     Facility Resident                          Relation to     Empl/Agnt-Hospital/Secure Facility
 Family                                                     Family
Date of Birth                                              Date of Birth
SSN                                                        SSN
Race                                                       Race
Address         4009 Eufala A venue                        Address         305 E Cincinnati Avenue
                Muskogee, Oklahoma 74403-                                  Muskogee, Oklahoma 74403-
                County: Muskogee                                           County: Muskogee
Home Phone      (918)682-2841                              Home Phone
Work Phone                                                 Work Phone      (918)683-3 696
Employer                                                   Employer

Name            PREHOSPITAL CARE REPORT                    Name            MICHAEL TURlC
Relation to     No Relation                                Relation to     Government Agency
 Family                                                     Family
Date of Birth                                              Date of Birth
SSN                                                        SSN
Race                                                       Race
Address                                                    Address         700 Main Street
                                                                           Little Rock, Arkansas 72203-
Home Phone                                                 Home Phone
Work Phone                                                 Work Phone      (501 )982-8654
Employer                                                   Employer

Name            DON JOHNSON                                Name            MEDICAL EXAMINER
Relation to     Law Enforcement                            Relation to     Medical Professional
 Family                                                     Family
Date of Birth                                              Date of Birth
SSN                                                        SSN
Race                                                       Race
                                          Revised 08/09/2014                                Page5of22

                                                                                      Plaintiff_000005
            6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 6 of 22


       Address              112 S 3rd Street                                     Address                 1115 w 17th
                            Muskogee, Oklahoma 74401-                                                    Tulsa, Oklahoma 74107-
                            County: Muskogee                                                             County: Tulsa 72D
       Home Phone                                                               Home Phone
       Work Phone           (918)680-3117                                       Work Phone               (918)295-3400
       Employer             Muskogee Police Department                          Employer

       Name                 DR RYAN BROWN                                       Name                     VIDEO NOTES
       Relation to          Medical Professional                                Relation to              No Relation
        Family                                                                   Family
       Date of Birth                                                            Date of Birth
       SSN                                                                      SSN
       Race                                                                     Race
       Address              940 NE 13th                                         Address
                            Oklahoma City, Oklahoma 73104-
                            County: Oklahoma 55D
       Home Phone                                                               Home Phone
       Work Phone           (405)271-2429                                       Work Phone
       Employer                                                                 Employer

       Name                 HISTORY SEARCH                                      Name                     AREAS OF CONCERN
       Relation to          No Relation                                         Relation to              No Relation
        Family                                                                   Family
       Date of Birth                                                            Date of Birth
       SSN                                                                      SSN
       Race                                                                     Race
       Address                                                                  Address
       Home Phone                                                               Home Phone
       Work Phone                                                               Work Phone
       Employer                                                                 Employer




F. Victim Interviews
Victim Name                                                                                l   Date of Birth
 BILLY D WOODS
Date Interviewed
12/16/2016
                             J  Time Interviewed
                                11:15 AM
                                                           1   Type of Contact
                                                               Face to Face (N/A) Child Death
Interview Location

Others Present During Interview

Interview Summary
Resident Billy Woods is a 16-year-old who is in the custody of the Arkansas Office of Juvenile Affairs. He was placed into
custody in Januray, 2016 for Delinquent/Runaway. He was placed at Muskogee County Regional Juvenile Detention Center on 12-
14-16. According to intake paperwork, Woods had no formal diagnoses and was not prescribed medications. Woods was found
unresponsive in his room at approximately 8:36 pm on 12-15-16, after he was not checked for two hours and two minutes after
being placed in his room.



SHANNON IWANSKI
                                                           l
Woods's bo<t:'._ had been removed b_y the nursin_g_ home _grior to OCA's notification of the incident.
Interviewer Name                                              Interviewer County
                                                              State Office




04KI076E (CWS-KIDS-3)                                       Revised 08/09/2014                                       Page 6 of22

                                                                                                                 Plaintiff_000006
              6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 7 of 22


G. PRFC of Interest Interviews
 PRFC/Alleged Perpetrator
OCA-PRFC of Interest
                                                              Name
                                                              MARIETTA E WINKLE                           l   Date of Birth
                                                                                                              0
 Date Interviewed
01/05/2017
 Interview Location
                             I  Time Interviewed
                                10:17 AM
                                                              Type of Contact
                                                              Face to Face (Other)

Musk~ee Coun..!l_ R~onal Juvenile Detention Center; Muskogee, OK
 Others Present During Interview
OSBI ~p_ecial Agent Jeremy Yerton
 Interview Summary
(Note: This interview was primarily conducted by OSBI Special Agent Jeremy Yerton.) Marietta E. "Jackie" Winkle said she
typically worked from 11 :00 pm to 7 :00 am as a Shift Supervisor, but she also occasionally helped fill shifts as a Detention Worker
(DW). Winkle said when she worked her usual shift, it was typically her and a maintenance man working together, and they
alternated who did checks on the residents throughout the night. Winkle further clarified that she typically had Monday and
Tuesday off: worked from 3:00 pm to 11:00 pm on Wednesday and Thursday, and then worked 11:00 pm to 7:00 am on Friday,
Saturday, and Sunday. Winkle said when she worked Wednesday and Thursday, she reported to Shift Supervisor Jerrod Lang, and
there were two other DWs in addition to Winkle. Winkle said she did not have any formal training in order to be a DW. Winkle
said she had been trained in CPR and Medication Administration Technician (MAT) from another job. Winkle said she had no
formal restraint training. Winkle said she was working the 3:00 pm to 11:00 pm shift on 12-15-16. Winkle said she was stationed
in the kitchen area, and it was her responsibility to prepare dinner, clean the kitchen, prepare snacks, and assist residents with
writing any letters they wanted to write. Winkle said between 6:00 pm and 7:00 pm she had to assist the one female resident with
showering and hygiene. Winkle said hygiene was not documented, and medications were documented as they were administered.
Winkle said staff were also responsible for completing Daily Notes for each resident on each shift. Winkle said ifresidents were in
their rooms, staff were required to do checks every 15 minutes. Winkle said staff could check through the window in the

door, and then staff went to the control room to document that checks were completed. Winkle said ifresidents were in the
common area, checks were not required to be documented. Winkle said there were no cameras placed in the residents' room,
however, there were intercoms. Residents were able to press a red button on the intercom and speak to the person manning the
control tower. Winkle said the person in the control tower could turn the lights on and off in each of the rooms. Winkle said she
had no contact with resident Billy Woods, and the first time she saw him was when he was going to the shower between 6:00 and
7:00 pm on the night he died. Winkle said that she was not allowed to assist male residents with showering; only male staff could
do that. Winkle said sometime after she had finished passing snacks to the residents, Shift Supervisor Jerrod Lang said the
residents should be placed on lockdown. Winkle said she locked down the residents on East Wing, and DW Brandon Miller locked
down the residents on West Wing, which was the wing where W oods's room was located. Winkle said once the residents were
locked down, the staff gathered in the control tower, and Lang informed staff that Woods was dead. Winkle said Lang was "pretty
visibly upset." Winkle said, "I went to see for myself." Winkle said DW Angela Miller called 911, and Lang called Superintendent
Joe Washington. Winkle said calling 911 is an "automatic" thing that is done in emergency situations. Winkle said she went into
Woods's cell and saw him in a "somewhat" prone position on the floor with a sheet wrapped around his neck. Winkle said Woods
was a "slight grey color," and he had a drop of spit hanging from his lip. Winkle did not remember ifthe spit was

colored in any way. Winkle said she did not check if Woods was breathing, she did not check for a pulse, and she did not attempt
to loosen the sheet. Winkle said she was not sure ifthe facility had a cut-down tool, and she said there was no Automated External
Defibrillator (AED). Winkle said staff

do not have radios to communicate with each other, but they can use their cell phones if they need assistance. Winkle said she
would assume staff would push the button for the in-room intercom if they needed medical assistance. Winkle said nothing similar
had occurred before at the facility. Winkle said the facility did not have a first responder, and there was not a nurse on the staff.
Winkle said a doctor came to the facility every two weeks, and workers could transport residents to see a doctor if they needed
assistance in the meantime. Winkle said 911 would be called in the event of an emergency. Winkle said at shift changes the staff
discussed any residents who were on suicide watch. Winkle said if she was responsible for supervision of suicide watch residents,
she would put a checklist on the door of the resident's room. Winkle said once on an overnight shift, she had placed a chair outside
the door of a resident on suicide watch and had the maintenance man sit there to provide 15-minute checks. Winkle said Woods
was not on suicide watch as far as she knew, and no one had told her that he was. Winkle said after Woods died a different resident
was placed on suicide watch, and he was naked in his room and checked routinely. Winkle said residents typically eat in the
common room unless they are placed on room confinement. Winkle said she did not know how a person on suicide watch would
take their meals. Winkle said residents ate from paper plates using plastic spoons and forks, no knifes. Winkle said she had been
trained in CPR through the American Heart Association, and her training, which was valid for two years, had occurred on 03-02-

                                                         ··Revised 08/09/2014                                    · P~ge ?:of 42

                                                                                                              Plaintiff_000007
            6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 8 of 22




SHANNON IWANSKI
                                                         I
15. Winkle was asked to describe how she had been trained to handle an (continued)
Interviewer Name                                             Interviewer County
                                                             State Office

PRFC/Alleged Perpetrator                                    Name                                        l    Date of Birth
OCA-PRFC of Interest
Date Interviewed
01/05/2017
                            1   Time Interviewed
                                10:18 AM
                                                            MARIETTA E WINKLE
                                                            Type of Contact
                                                            Face to Face (Other)
Interview Location
Musko_g_ee County Regional Juvenile Detention Center; Muskogee, OK
Others Present During Interview
OSBI S_£ecial Agent Jeremy Yerton
Interview Summary
(continued) unconscious victim. Winkle said the person should be moved onto their back and shaken while asking if they could
breathe "or something." Winkle said she did not do anything to assist Woods. Winkle said she asked what should be done to help
Woods, but she did not believe that Lang said anything. Winkle said she was not sure if she should do anything because she did not
know if Woods's room was considered a crime scene. Winkle said she did consider death to be a medical emergency, and she
thought the facility's policy was to provide CPR until paramedics arrived. Winkle said she had read the policy and procedure
manual on her own and signed a paper saying she had read it. Winkle said she did not receive initial or follow-up training on the
manual, however, it was accessible in the control tower if staff wanted to access it. Winkle said she was not aware of any checks
being required other than 15-minute visual checks ofresidents if they were in their rooms. When asked if 15-minute checks were
conducted on residents after they were placed on lockdown following the discovery of Woods's body, Winkle said, "[I] don't think
so." Winkle said the residents wanted to know what was happening, but she did not know if any of the residents were safe during
lockdown. Winkle was provided a time line of events from the time Woods was discovered to the time 911 was called. Winkle said
she did not know why it took 20 minutes for staff to call 911. Winkle said if a similar situation occurred at home with a family
member, she would attempt to revive the person and call 911. Winkle said she did not know anything about 15-minute check
sheets being filled out before checks were actually conducted. Winkle said she had never done that

herself, and if she knew it was being done by a staff, she would contact Washington and r~ort it.
Interviewer Name                                            Interviewer County
SHANNON IWANSKI                                             State Office

PRFC/Alleged Perpetrator                                   Name                                         1   Date of Birth
OCA-PRFC of Interest
Date Interviewed
01/05/2017
                            l  Time Interviewed
                               11:28 AM
                                                            JERROD LANG
                                                           Type of Contact
                                                           Face to Face (Other)
Interview Location
Muskogee County Regional Juvenile Detention Center; Muskogee, OK
Others Present During Interview
OSBI ~ecial A_g_ent Jeremy Yerton
Interview Summary
(Note: This interview was primarily conducted by OSBI Special Agent Jeremy Yerton.) Shift Supervisor Jerrod Lang said he had
been employed by the Muskogee County Regional Juvenile Detention Center for approximately eight months, and he had been a
supervisor for approximately four or five of those eight months. Lang said he typically worked from 3:00 pm to 11 :00 pm
Wednesday through Sunday, with his days off being Monday and Tuesday. Lang said he typically supervised three staff. Lang said
on 12-15-16, he was working with Detention Worker (DW) Jackie Winkle, DW Angela Miller, and DW Brandon Miller. Lang said
Winkle worked in the kitchen; A. Miller worked in the control room; and B. Miller and Lang worked the floor. Lang said there
were nine or 10 kids present in the program that day. Lang said a typical shift consisted of free time and exercise time between
3:00 pm and 5:00 pm, dinner at 5:00 pm, and then showers, television, phone calls, and snacks until bedtimes started. Lang said
bedtimes were at 9:00 prn/9:20 prn/9:40 prn/10:00 pm, depending on a child's level of 3/2/111 +. Lang said on 12-14-16, resident
Billy Woods started the intake process before Lang arrived at 3:00 pm, but Lang was responsible for fmishing the process. Lang
said Woods was "nonchalant, belligerent, and disrespectful" at that time, so he was placed in his room until approximately 7:00
pm, and then Lang brought him out of his room to fmish intake. Lang said Woods was "responsive" and "cooperative" at that time
and answered questions without issue. Lang said Woods answered medical questions and stated he was not taking any medications.
Lang said when he asked Woods about suicide, Woods said he had tried to commit suicide "a lot." Woods reportedly said

the first time he had tried to commit suicide it was by hanging, and the last time he had attempted to commit suicide, by hanging,
was a month_EFior to being_£laced at the facility. Lang said when he asked Woods how likely he was to commit suicide now,
04KI076E (CWS-KIDS-3)                                    Revised 08/09/2014                                      Page 8 of22

                                                                                                            Plaintiff_000008
              6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 9 of 22


Woods said, "not likely at all." When asked ifhe was required to report that information to anyone, Lang said he was "going to
pass it by [Superintendent] Joe [Washington]," but he forgot to do so. Lang said on 12-15-16, Woods spent most of the day in his
room because he did not want to return to his "chomo father." Woods ate dinner at a table in the common room and then returned
to his bedroom. Lang said the last time he saw Woods was when B. Miller brought Woods out of the shower and put him back in
his room after 7:00 pm. (Note: According to video footage, Woods entered his room after showering at 6:34 pm.) Lang said
residents were not allowed to have shoes in their room. He did not know why; that was what he was told by an unknown person.
Lang said the shoes were property of the facility, and no resident was allowed to wear a belt while in the facility. Lang said staff
carried memo pads to write notes about things that occurred during the shift, and then they used those notes to compile Daily
Notes. Lang said the Daily Notes were maintained in the control room, and there was no time frame on when those had to be
completed during a shift. Lang said ifresidents were in the common room they had to be checked every 15 minutes, and there was
a line on the Daily Notes for documenting common room checks. When Lang was asked about a line being drawn through some
initials on the Daily Notes sheet for Woods, Lang said "[I] jumped the gun on my paperwork." Lang said he only

pre-emptively filled out the sheet for Woods, and that was "not how I normally do things." Lang said he added B. Miller's initials
to the Daily Notes sheet for times when checks were not conducted due to Woods's death, and B. Miller had no idea that his initials
were on the sheet for those times.

Lang said it was "okay" for one staff to put another staff's initials on the Daily Notes, indicating checks had been conducted. Lang
said Woods finished his shower and went to his room between 7:00 pm and 7:30 pm, but it may have been between 6:00pm and
6:30 pm. Lang could not be certain because the only clock was in the control room, and he usually gauged the time by where kids
were in the progression of the program steps. Lang said staff did not have radios to communicate with each other, but there were
intercoms in the common room and in all of the cells. Lang said he had not worked in any other facilities similar to Muskogee
County Regional Juvenile Detention Center, and he had "no formal training" in order to work in the facility. Lang said there were
"disagreements about people being trained wrong," and he had only had one class on restraints. When asked how he was trained to
restrain residents, Lang said he was told to "swoop and grab [them] from behind." Lang said when he went to take a snack to
Woods, he opened the door to Woods's cell, which was cell one on West Wing. Lang said, "He [Woods] was deceased." Lang said
he called W oods's name, and then he shut the door when Woods did not respond or move. When asked how he knew Woods was
"deceased," Lang said it was "obvious" because Woods was "purple" and "pale-ish." Lang said he nudged Woods with his foot, but
then said that may have occurred the second time he entered W oods's cell, not the first. Lang said he "panicked and got out of
there." When asked why he thought Woods was "purple" or "pale-ish," Lang said from "lack of oxygen, I guess." Lang said Woods


SHANNON IWANSKI
                                                          l
had a sheet wrapQed around his neck and "braced under the sink." When asked why he did not (continued)
Interviewer Name                                             Interviewer County
                                                             State Office

PRFC/Alleged Perpetrator
OCA-PRFC of Interest
                                                             Name
                                                              JERROD LANG
                                                                                                          1 Date of Birth

Date Interviewed
01/05/2017
                             J  Time Interviewed
                                 11:29 AM
                                                             Type of Contact
                                                             Face to Face (Other)
Interview Location
Muskogee County Regional Juvenile Detention Center; Muskogee, OK
Others Present During Interview
OSBI ~ecial A_g_ent Jeremy Yerton
Interview Summary
(continued) attempt to remove the sheet, Lang said, "I couldn't do it." Lang said he shut the door and went to tell the other staff to
place kids on lockdown. Lang said he told staff he "just found Billly in room, dead." Lang said he told staff to call Washington and
to call 911. Lang said he told staff "I can't do CPR," and added "I couldn't do nothing." Lang said B. Miller said he would try to do
CPR, but B. Miller ultimately did not do CPR either. Lang said his CPR training certification was current but he had never "seen
anything like it" and he was "in shock." Lang said he told A. Miller to call 911, but he said to call Washington first. Lang was not
certain when A. Miller called because he was in W oods's room with B. Miller. Lang said when he and B. Miller left Woods's
room, he (Lang) went outside and "smoked a bunch of cigarettes." Lang said he had not previously dealt with a resident dying,
although he had a situation where a resident had a seizure and was bleeding from his mouth. Lang said he turned the resident on
his side and ensured that 911 was called. Lang said there was no Automated External Defibrillator (AED) in the facility. When
asked about the facility's policy manual, Lang said he had read "most of it" on his own, but he did not understand all of it. Lang
said he talked to other staff and Washington about his questions, and Washington told him "we'll get to it." Washington reportedly
answered "a few" of Lang's questions so that he "got the gist" of the policy manual. When asked ifhe had to sign a form stating he
had read and understood the manual, Lang said he was required to sign that form before he had a chance to read the manual. Lang
insisted that residents were checked after the lockdown was

implemented. Lang said he and A. Miller reminded staff to do the checks, and Winkle and B. Miller conducted them. Lang said he
                                                                                                                   Page9~of22


                                                                                                               Plaintiff_000009
           6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 10 of 22


saw "a few of them [checks] done." Lang said this was his first time being a supervisor, and he was promoted so quickly because
the facility was "short staffed." Lang said he had initially turned down the promotion twice but ultimately accepted it. Lang said
there were "a few shifts" where he received on-the-job training, but there was no formal training. Lang said while he was outside
smoking "a bunch of cigarettes," B. Miller came out "once or twice" to check on him, but otherwise the DWs were all in the
facility while he was outside. Lang said he had been certified in CPR by the American Red Cross, but he did not remember what
he had been trained to do if he found an unconscious victim. Agent Yerton provided Lang with the actual time line of events
surrounding Woods's death. Lang said he told staff to call Washington and ask him what to do. Lang said he did not have any
training that would allow him to call a time of death. Lang said ifhe was faced with a similar situation for a family member, he
would call 911. Lang said it was the first time he had ever been confronted by a dead body. Lang said he did not know why he had
called for a lockdown, other than ''panic" and "shock."
Interviewer Name
SHANNON IWANSKI                                           l   Interviewer County
                                                              State Office

PRFC/Alleged Perpetrator
OCA-PRFC of Interest
                                                             Name
                                                             BRANDON MILLER                               I Date of Birth

Date Interviewed
01/05/2017
Interview Location
                             l Time Interviewed
                               12:17 PM
                                                             Type of Contact
                                                             Face to Face (Other)

Muskqgee Co~ty Re_gional Juvenile Detention Center; Muskogee, OK
Others Present During Interview
OSBI S_E_ecial Agent Jeremy Yerton
Interview Summary
(Note: This interview was primarily conducted by OSBI Special Agent Jeremy Yerton.) Detention Worker (DW) Brandon Miller
said he worked part-time evenings (3:00 pm to 11:00 pm) on Sunday, Monday, and Thursday. Miller said he worked from 3:00 pm
to 10:00 pm on 12-15-16. Miller said when he reported for work on that day he was told there were two new residents. Miller said
he only saw resident Billy Woods at shower time, which was somewhere between 6:40 pm and 7:00 pm. Miller said prior to that
Woods had been in his cell one on the West Wing. Miller assumed Woods .had eaten dinner in the common area because Miller
had seen an empty plate on a table. Miller said it was procedure to lock the residents in the shower room, and that was what he had
done. Miller said after Woods finished showering, Woods put his clothes in a hamper and then requested to go back to his room.
Miller said DW Superv:isor Jerrod Lang gave approval for Woods to return to his room. Miller said that was the last time he saw
Woods. Miller said later Lang called all of the staff together and told them to put the residents on lockdown; Miller locked down
the residents on the East Wing. Miller said he asked Lang three times why he had called for lockdown before Lang said, "That guy
back there hung himself." Miller said the other staff, including DW Jackie Winkle and DW Angela Miller (B. Miller's aunt) were
crying and "everybody [was] freaking out." B. Miller said A. Miller told him and Lang that someone needed to do CPR. B. Miller
said he and Lang went to Woods's cell and went inside. B. Miller said Woods was "pale." Woods had tied a sheet under the sink in
his room, and Woods was stretched out on the floor. B. Miller said Woods was not breathing. According

to B. Miller, Lang checked Woods for a pulse and said, "He's gone." B. Miller said he watched Lang check for a pulse in Woods's
neck, but Lang did not remove the sheet that was wrapped around Woods's neck. B. Miller again referenced A. Miller insisting that
CPR be performed. B. Miller said that was his intent when he went to the room with Lang, and Lang said, "I can't do it [CPR]." B.
Miller said when Lang was informing the staff that Woods had hanged himself, Lang said, "He's gone." B. Miller said Lang knew
Woods was "gone" because Lang had called Woods's name, and Woods had not responded. B. Miller said he was instructed by
Lang not to perform CPR on Woods when they were both in the room. B. Miller said he was not sure if a "cut down tool" was
present in the facility. B. Miller said Woods was not on suicide watch, but he also said that he did not know anything about Woods.
B. Miller said that any resident on suicide watch was to be checked every 15 minutes, and staff would be informed ofresidents on
suicide watch at the shift change. B. Miller said there was nothing placed on a resident's door or on his/her check sheet to inform
staff of a resident's suicide watch status. (Note: Policies and Procedures for the Muskogee County Regional Juvenile Detention
Center states on page 19 "When the juvenile is in his/her room they are monitored by intercom and visually observed every five (5)
minutes." Standard, non-suicide watch checks are conducted every 15 minutes.) When asked ifhe completed required 15-minute
checks, B. Miller said he had not. When asked why his initials were on the checklist sheet indicating he had completed the checks,
B. Miller said, "I ain't really done it." B. Miller said the checklist was maintained

in the control room, or "tower," and Lang was the one who had written B. Miller's initials on the sheet. (Note: In his interview,
Lang confirmed B. Miller's assertion that Lang had written B. Miller's initials on the sheet.) B. Miller said he was not certain why
Lang had filled out the checklist,

indicating checks had been conducted on Woods through 10:45 pm that night. B. Miller said he was not aware of any other
situations where checklists had been falsified by staff. B. Miller said staff did not carry radios to communicate with each other. B.
Miller said the DW re~onsible for manning the control room could hear what was bein_g_ said on the main floor, and there were
04KI076E (CWS-KIDS-3)                                       Revised 08/09/2014                                    Page 10 of22

                                                                                                              Plaintiff_000010
                 6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 11 of 22


   intercoms in the residents' room that staff could utilize. B. Miller said there were no special codes staff could use in order to
   maintain secrecy. B. Miller was asked ifhe received a copy of Policies and Procedures for the Muskogee County Regional
   Juvenile Detention Center. B. Miller indicated that he had received a copy of the manual, he had read it, and he had signed a form
   stating he had read the manual. B. Miller said a supervisor "skims through" the manual with employees, but employees do not
   actually receive training on the manual. B. Miller said he had been trained in CPR through the American Heart Association. When
   asked ifhe knew what to do when finding an unconscious victim, B. Miller said the respondent should begin with 30 chest
   compressions. B. Miller said that he did not do that. When asked ifthat was what he should have done, B. Miller said he would
   have done that ifLang had not told him not to perform CPR. Any time he was asked about CPR, B. Miller reiterated that Lang had
   told him not to perform CPR on Woods. B. Miller said when he returned to the control room from Woods's room he informed A.
   Miller that he had not performed CPR on Woods. According to B. Miller, A. Miller said, "You have to do it." B. Miller said that A.
   Miller did not_E_erform CPR herself because she was on restrictions due to a shoulder injury (continued)
   Interviewer Name                                        J     Interviewer County
   SHANNON IWANS.KI                                              State Office

  PRFC/Alleged Perpetrator                                      Name                                      1  Date of Birth
  OCA-PRFC of Interest
  Date Interviewed
  01/05/2017
                                 l Time Interviewed
                                   12:18 PM
                                                                 BRANDON MILLER
                                                                Type of Contact
                                                                Face to Face (Other)
  Interview Location
  Muskogee County Regional Juvenile Detention Center; Muskogee, OK
  Others Present During Interview
  OSBI S_E_ecial A_g_ent Jeremz Yerton
  Interview Summary
  (continued) that had been sustained at a different job. B. Miller said Winkle'also did not perform CPR. When asked what Lang did
  subsequent to him and B. Miller leaving Woods's room, B. Miller said Lang went outside because Lang was "freaked out." When
  asked why 15-minute checks were not completed on the other residents who had been placed in their rooms for lockdown, B.
  Miller said the staff were "still stunned," but he thought he had checked residents on the East Wing. B. Miller was given the exact
  timeline of events: Woods was placed in his room at 6:34 pm; Lang discovered Woods at 8:36 pm; and 911 was called at 8:56 pm.
  B. Miller said he did not know why 911 was called so late because he thought A. Miller was calling 911 when he and Lang went to
  Woods's room. When asked what he would do ifhe arrived home and found a family member in similar circumstances to Woods's,
  B. Miller said he would call 911 and_E_erform CPR.
  Interviewer Name                                             Interviewer County
  SHANNON IWANSKI                                              State Office

  PRFC/Alleged Perpetrator                                   Name                                         l   Date of Birth
  OCA-PRFC of Interest
  Date Interviewed
  01/17/2017
                                 I
                          Time Interviewed
                          11:29 AM
                                                             ANGELA MILLER
                                                             Type of Contact
                                                             Other
  Interview Location

  Others Present During Interview

  Interview Summary
  OSBI Special Agent Jeremy Yerton interviewed Detention Worker (DW) Angela Miller over the phone due to his belief that she
  was attempting to get out ofa face-to-face interview. Yerton provided the following account of that interview in his written report:
  "On December 5, 2016, MILLER was employed part time at the Muskogee County Juvenile Detention Center. MILLER had been
  employed for six to eight months. MILLER was a detention worker and primarily worked in the control room. On December 15,
  2016, MILLER was working 1500-2100 hours and was assigned the control room. The control room operator watched the
  monitors, answered the phones and listened to other parts of the facility via the speaker system. There was no master log book
  maintained by the control room operator for shift activities. MILLER had been relieved by BRANDON MILLER to begin giving
  phone calls to the inmates. ANGELA had just finished with a phone call when shift supervisor JARRED [sic] LANG came over
  and told ANGELA to relieve BRANDON and send BRANDON down to LANG. ANGELA relieved BRANDON and from the
  control room observed LANG locking down one side and BRANDON and JACKIE WINKLE began locking down the other side.
  LANG and the other employees came to the control room and LANG stated, that boy hung himself. ANGELA then began to panic.
  ANGELA came back around and asked LANG "Did you try CPR?", LANG stated no, that he was gone. ANGELA told LANG and
  BRANDON to go down and do CPR. ANGELA asked both supervisors LANG and WINKLE what was the protocol for the
  situation, and neither one knew. JACKIE asked ANGELA if Director JOE WASHINGTON should be called. ANGELA told
  WINKLE to call WASHINGTON. WINKLE was finally able to get a hold of WASHINGTON and ANGELA had JACKIE

.•• 04.KI076E:(GWS'."KIDS:-:3}::::::··                     Revised08/09/2014 ·

                                                                                                                 Plaintiff_000011
           6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 12 of 22



ask WASHINGTON if91 l should be called because ANGELA did not know the protocol. ANGELA called 911. ANGELA could
not explain the twenty minute delay in calling 911, ANGELA believed everyone was in shock and no one knew the protocol.
ANGELA was unaware ifthere was a cut down tool in the facility. ANGELA did not know any of the protocols for a medical
emergency at the facility. The supervisor was responsible for maintaining the daily notes for each inmate including initialing the
fifteen minute cell checks. The supervisor placed their initials on the time of the check even if another worker conducted the check.
The only method of indicating that an inmate was on suicide watch was during the shift cha~e/briefin_g_ and on the daib'._ notes."
Interviewer Name
SHANNON IWANSKI
                                                           J Interviewer County
                                                             State Office


H. Collateral/Witness Interviews
Collateral Name                                                Relationship                           J  Type of Collateral
MEDICAL EXAMINER
Date Interviewed
12/16/2016
                             J  Time Interviewed
                                08:30AM
                                                               Medical Professional
                                                               Type of Contact
                                                               Other
                                                                                                         Referral


Interview Location

Others Present During Interview

Interview Summary
An autopsy was completed on resident Billy Woods's body by Ross Miller, MD, of the Office of the Chief Medical Examiner. The
report returned the following Pathological Diagnosis: "I. Hanging. A. White fitted bedsheet ligature is still in place (loosely
tied/looped) around the neck at the time of examination. 1. Pressure furrow is present in an upward "V" configuration that partially
encircles the neck and is at its highest point on the right lateral neck. i. Brown and yellow, dry based abrasion (I x inch), left
anterolateral neck. ii. Furrow pattern of the neck is consistent with the ligature. B. Rare (one) petechial, scleral conjunctiva, left eye
globe. C. Protruding tongue. D. Head and neck cyanosis/congestion. E. Purple (cyanotic) appearing lips and fingertips. F. Brain
(1480 grams) with mild cerebral edema. G. Lungs (right, 650 grams; left 680 grams) with marked congestion. IL Minor
asynchronous abrasions and contusion, head, torso, and extremities. III. Toxicological analyses are negative (see toxicology
report). Cause of Death: Hanging. Manner of Death: Suicide.
Interviewer Name
SHANNON IWANSKI
                                                           J   Interviewer County
                                                               State Office

Collateral Name
JOE WASHING TON
                                                      Relationship
                                                      Em_E_l/Agnt-Ho~.E_ital/Secure Facility
                                                                                                      J  Type of Collateral
                                                                                                         Referral
Date Interviewed        } Time Interviewed            Type of Contact
12/16/2016                 11:30AM                    Face to Face (Other)
Interview Location
Muskogee County Regional Juvenile Detention Center; Muskogee, OK
Others Present During Interview

Interview Summary
Superintendent Joe Washington said he received a phone call at approximately 8:40 pm on the night of 12-15-16. Washington said
he was asked to come to the Muskogee County Regional Juvenile Detention Center because there was an emergency. Washington
said the caller hung up, but then Washington received a phone call from Shift Supervisor Jerrod Lang, who said the resident in
room one "hung himself." Washington said he asked if staff had administered CPR, and Lang said, "No, he's dead." Lang
reportedly told Washington that he had gone into the room to rouse the resident, but there was no response. Lang then said, "He's
gone." Washington said he went to the facility, and when he arrived, he went to the control area. Washington said emergency
medical personnel and police were on the scene. Washington met with Lang, and Lang reportedly said "I'm responsible because
I'm the supervisor." Washington said he told Lang all of the staff were responsible. Washington described Lang as "shaken up" and
"scared." Washington said resident Billy Woods was to be released from the facility on 12-16-16. Woods had reportedly told staff
he did not want to go back to his dad's house, and he would rather be in detention. Washington said staff told him Woods ate
dinner and took a shower before asking to return to his room. When Lang went to the room to give Woods a snack, he realized
Woods had hanged himself. Washington reviewed video for the evening. On video, Woods took a shower at approximately 6:30
pm, and then went to his room around 6:35 pm. Washington said Woods was not on any suicide precautions. Woods had been
administered a suicide assessment, during which he disclosed that he had first attempted suicide at the age of eight or nine.

Woods also r~£Orted attem.£ting to hang himself approximately one month_l)fior to bein_g_ admitted to the facility. Woods said was
04KI076E (CWS-KIDS-3)                                  Revised 08/09/2014                                         Page 12 of22

                                                                                                                 Plaintiff_000012
             6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 13 of 22


"definitely not" thinking about committing suicide at the time of the assessment, but ifhe were to attempt suicide again he would
use a gun because it was "quicker." Washington said checks were required to be conducted every 15 minutes if residents were in
their rooms and were not on suicide precautions. Washington said any resident not on suicide precautions would be allowed to
have a flat sheet, a fitted sheet, one or two blankets, and a pillow case. Washington said Woods used a flat sheet to wrap around his
neck and hang himself. Washington said Woods was placed in room one, which had a handicap accessible bar across the front of
the combination toilet and sink installed in the room. Washington said room ten had a similar bar installed, and there was a resident
placed in that room. As part of the safety plan, Washington said that bar would be removed from room ten. Washington said the
staff working the night of the alleged incident were Jackie Winkle, Brandon Miller, Angela Miller, and Lang. Washington said all
of the staff had been employed for a year or less, and he considered them short-term staff. Washington said Lang had originally
been hired as a part-time staff but had been hired full-time and promoted to a supervisor because he was a "conscientious" staff and
was capable of doing the job. Washington said he had no concerns about Lang, and

he said Lang would call ifhe had questions. Washington said none of the staff had ever been subject to disciplinary action.
Washington said all of the staff were "pretty shook up" following the incident. Washington said the Medical Examiner did not pick
up Woods's body, but a local funeral home had done so around midnight. Washington said counselors were made available to the
staff and residents, and Lang had spoken to a counselor before going home for the night. Washington said he did not know if any
other residents expressed suicidal thoughts following Woods's death, but they were being urged to talk to counselors. Washington
said Woods had entered the facility at 3:00 pm on 12-14-16. Woods had no medications, and Washington was "not sure" of any
diagnoses. Washin_JQ_on said Woods had been scheduled to be transported to Arkansas, to his father's custody, on 12-16-16.
Interviewer Name                                          JInterviewer County
SHANNON IWANSKI                                            State Office

Collateral Name                                               Relationship                          I   Type of Collateral
DON JOHNSON
Date Interviewed
12/16/2016
                             l
                         Time Interviewed
                          12:15 PM
                                                              Law Enforcement
                                                              Type of Contact
                                                              Face to Face (Other)
                                                                                                        Referral


Interview Location
Musk~ee Police D~artment; Muskogee, OK
Others Present During Interview

Interview Summary
Officer Don Johnson, Criminal Investigator for the Muskogee Police Department, said he had responded to the Muskogee County
Regional Juvenile Detention Center due to a report that resident Billy Woods had hanged himself in his cell. Johnson said he had
taken photographs of the scene. Johnson said staff reported finding Woods in his cell and calling 911. Johnson said Woods had
hanged himself by wrapping a sheet around his neck and a metal bar attached to the sink/toilet in his cell. Johnson said as far as his


SHANNON IWANSKI
                                                          J
investigation was concerned, it was wr~ed ll]2_ because Woods had committed suicide and no crime had been committed.
Interviewer Name                                           Interviewer County
                                                           State Offic~

Collateral Name                                               Relationship                          l   Type of Collateral
MICHAEL TURIC
Date Interviewed
12/22/2016
                            I    Time Interviewed
                                 lO:OOAM
                                                              Government A_g_ency
                                                              Type of Contact
                                                              Tel~hone
                                                                                                        Referral


Interview Location

Others Present During Interview

Interview Summary
Michael Turic is the Director of the Arkansas Office of Juvenile Affairs. Turic was interviewed because resident Billy Woods's
assigned worker was on medical leave. Turic said Woods had been arrested due to shoplifting and had been held on a warrant that
the state of Arkansas had issued for safety concerns. Turic said Woods's parents had previously gone through a divorce that was
less than amicable, and there were multiple issues with custody and criminal records that colored Woods's relationship with his
father. Turic said Woods had run away from his father's home in January 2016, and that led to the warrant being issued. Turic said
Woods was not_g_oil'!_g_ to face any charges upon his return; there were just concerns about his safety.
Interviewer Name                                            } Interviewer County
SHANNON IWANSKI                                               State Office

Collateral Name                                               Relationship                           I Type of Collateral


                                                                                                               Plaintiff_000013
           6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 14 of 22


                                                                                                    l
D        S
Date Interviewed
01/30/2017
                             l
                          Time Interviewed
                          09:22AM
                                                              Facility Resident
                                                              Type of Contact
                                                              Face to Face (Placement Provider)
                                                                                                        Referral


Interview Location
Allaxis Boys Home; Muskogee, OK
Others Present During Interview

Interview Summary
Resident D       S     said he was placed at the Muskogee County Regional Juvenile Detention Center when resident Billy Woods
committed suicide. S s said prior to committing suicide, Woods was "depressed" because Shift Supervisor Jerrod Lang was
"making fun of the way he [Woods] walked." S        said Woods went by his middle name Duane, and Lang also made fun of that
name. S      said because of the way Lang treated him, Woods did not want to come out of his room. S s said Lang was the only
staff who made fun of Woods. S       said no one checked on Woods when he was in his room prior to committing suicide. Sallis
said he told Lang he should probably check on Woods because "he could be in there killing himself' and staff would not know it.
Sa
Interviewer Name
SHANNON IWANSKI
                                                          l
       said Woods was the only resident who staff did not check on.
                                                           Interviewer County
                                                           State Office

Collateral Name
RYAN BROWN
                                                              Relationship
                                                              Medical Professional
                                                                                                    l   Type of Collateral
                                                                                                        Referral
Date Interviewed
02/08/2017
                             JTime  Interviewed
                              11:34 PM
                                                              Type of Contact
                                                              E-Mail
Interview Location

Others Present During Interview

Interview Summary
Program Manager Bateman provided Dr. Ryan Brown with information regarding the death of Woods. Dr. Brown is on the Child
Protection Committee at Children's Hospital in Oklahoma City. The following is Dr. Brown's response to reviewing the
information gathered during the investigation. "Amy, If you would like to call me tomorrow about this case you can. In short, after
looking at the photos and the ME report, I believe that the deceased would have died within the 15 minutes in between the sweeps.
I think that if after the person came by to check on him, the deceased could have hang himself, died, and could not have been
resuscitated by the time another person were to come by in 15 minutes. Please let me know if you have any questions. Ryan
Ryan Brown, MD, FAAP Associate Clinical Professor University of Oklahoma College of Medicine Dept. of Pediatrics, Section


AMY BATEMAN
                                                         I
of Pediatric Eme~en~Medicine 405-760-4123 cell 405-271-2429 office 405-271-2421 fax R~n-brown_@_ouhsc.edu"
Interviewer Name                                             Interviewer County
                                                             State Office

Collateral Name                                               Relationship                          l   Type of Collateral
R        G
Date Interviewed
02/15/2017
                            l    Time Interviewed
                                 09:11 AM
                                                              Facility Resident
                                                              Type of Contact
                                                              Face to Face (Placement Provider)
                                                                                                        Referral


Interview Location

Others Present During Interview

Interview Summary
Resident R         G    said he had been placed at the Muskogee County Regional Juvenile Detention Center when resident Billy
Woods arrived and subsequently killed himself. G t said supervisor Jerrod Lang was "always mean to him [Woods]." When
asked to clarify what he meant, G      said Lang would make fun ofWoods's name and of the way Woods walked because of a
limp. G       said Lang would use a "weird accent" to say Woods's name, not Billy or Woods, but either a first or middle name that
G       could not remember. G      said if Woods asked Lang to stop, Lang would say, "[I will] call you what I want to call you."
G      said on the evening that Woods died, Lang did not check on Woods for over an hour, and the only reason Lang finally
checked on Woods was because another resident told him that he should. G t said when Lang finally made the check, he came
back into the common area "yelling" for everyone to go to their rooms. G       said he was also a target of Lang's, but he was used
to it because it had happened when he was placed at the facility previously. G     said Lang made fun of the way G         shot a
basketball, how he cleaned during cleaning time, and how G        was unable to pronounce some words correctly. G         said a staff
named "Mr. Anthony" also made fun of G t on a regular basis and called G t "retard" or "retarded." "Mr. Anthony" also made

04KI076E (CWS-KIDS-3)                                     Revised 08/09/2014                                       Page 14 of22

                                                                                                               Plaintiff_000014
             6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 15 of 22


fun ofWoods's name, according to G t. Gr t said when the residents were placed in their rooms on lockdown, none of the staff
checked on them for "a_E!etty long time." G t said he was not checked on until after the _E_olice left the facili!Y:
Interviewer Name                                           J
                                                        Interviewer County
SHANNON IWANSKI                                         State Office

Collateral Name                                                Relationship                            l   Type of Collateral
J       P
Date Interviewed
02/15/2017
                              l
                         Time Interviewed
                         03:23 PM
                                                               Facility Resident
                                                               Type of Contact
                                                               Face to Face (Home)
                                                                                                           Referral


Interview Location
P       Home; Muskogee, OK
Others Present During Interview

Interview Summary
J    bP       s said he had been placed at the Muskogee County Regional Juvenile Detention Center between December 20, 2016,
and December 22, 2016. P             said he was not present in the facility when resident Billy Woods committed suicide, but he had
heard about the situation. P          said he did not know the names of staff who had worked with him, but none of them made fun of
him or other residents. Pa        said he felt like staff ignored him. P       s said he requested a sweatshirt for two days before one
was given to him. P        s said he was on suicide watch while at the facility, and not allowed to have clothing or sheets. P        s
said he also was not allowed to have a mattress, and he resorted to sleeping on the toilet because he was so cold. P          s said staff
checked on him "a lot" during that time. P          s said he did not know if the intercom in his room was on or if it worked because

Interviewer Name
SHANNON IWANSKI
                                                           I
when he tried to use it to call staff, no one answered him. P         s said he knew the intercoms in other rooms worked.
                                                                Interviewer County
                                                                State Office

Collateral Name                                            Relationship                               J
                                                                                                     Type of Collateral
R           W
Date Interviewed
02/16/2017
                             lTime Interviewed
                              01:04PM
                                                           Facility Resident
                                                           Type of Contact
                                                           Face to Face (Placement Provider)
                                                                                                     Referral


Interview Location
Juvenile Detention Center in Manitou, OK.
Others Present During Interview
None
Interview Summary
Wa r advised staff member Jerrod [Lang] was one of the staff members on duty when resident Billy [Woods] choked himself at
the Muskogee County Regional Detention Center (MCRDC. W             r said staff members and residents did not communicate much
with Woods because Woods stayed in his bedroom most of the three days he resided at MCRDC. W             r said he never observed
anyone mistreat or make fun of Woods. W       said Woods had been in his bedroom the "whole day" on the day he choked
himself to death. W    r explained Woods misbehaved and would then demand to go to his bedroom. W             r reported staff
members checked on Woods every fifteen minutes; however, W           r reported he "guessed" when W       r choked himself that staff
had not checked on him in about one hour. W     r said no one made fun ofWoods's name, and that no one made fun of the way
Woods walked. W      r reported no one said much of anything to Woods. Wa          said no one ever mentioned anything about
Woods trying to harm himself, and he was not aware of Woods making any self-harm statements to anyone.

Walker said the night Woods died, Woods had not been able to get a lid off the hygiene supplies, so he threw his clothes and
walked into his bedroom. W       r said Woods stayed in his bedroom until he was found by Lang. W       r said he heard Woods
wrapped his sheet around something in order to choke himself. W         reported he did not see Woods's body, until the coroner
removed Woods's body. Wa r advised Woods had anger issues so staff members put him in his bedroom "24 hours", but staff
members checked on him every 15 minutes. Walker said the day Woods died, there were only three staff members on duty, instead
of the required four staff members. Walker advised there were numerous times that the facility only had three people working,
instead of the r~uired four_E_e~le.
Interviewer Name
LORA WILLIAMS
                                                          IInterviewer County
                                                           State Office

Collateral Name                                                Relationship                           l   Type of Collateral
PE     NH
Date Interviewed
02/16/2017
                             I   Time Interviewed
                                 02:35 PM
                                                               Facility Resident
                                                               Type of Contact
                                                               Face to Face (Placement Provider)
                                                                                                          Referral



                                                                                                                   J'11ge 15 of22

                                                                                                                  Plaintiff_000015
           6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 16 of 22


Interview Location
Lawton Boys Home.
Others Present During Interview
None
Interview Summary
Resident P       nH        y, 17, is a male resident currently staying at the Lawton Boys Home. Ho           y had been staying at
Muskogee County Regional Juvenile Detention Center. H               y did not have any injuries at the above date and time of his
interview. Ho      ay reported he was never afraid of any staff member at MCRJDC, and he is not afraid of anyone at his current
placement. H         y advised staff members generally checked on residents every 15 minutes. H              y explained some staff
members conducted the checks a little later and some conducted the checks a little sooner than the 15 minutes. H              y advised
those staff members that waited later sometimes waited about 25 minutes in between checks. H                y said he never heard any
staff member make fun of any resident. H             said resident Billy [Woods] did not like to be called by his first name, but staff
members told Woods that they were required to call the residents by their first name. H            y said staff members treated all
residents fair. H       y said he did not remember any resident walking with a limp. H            y said he was at the facility the day
Woods hung himself.

H        y said when resident T        (last name unknown to H         y) mentioned to staff member Jerrod (Lang) that Woods may
want a snack, Lang took a snack to Woods. H              said when Lang opened W oods's door Lang closed the door back and stated,
"Oh, Fuck! Oh, Fuck!" H              reported due to Lang's reaction when he opened Woods's door, resident Ra         [W     ]
"instantly knew" Woods had killed himself. H           y said Lang then directed residents to go to their bedrooms. H       y said
when the ambulance arrived they tried to use a defibrillator on Woods, but they were unsuccessful. H            y explained Woods


LORA WILLIAMS
                                                          I
was at the facility for three days, but Woods stayed inside his bedroom most of the entire time of his stay.
Interviewer Name                                              Interviewer County
                                                              State Office

Collateral Name                                               Relationship                            l   Type of Collateral
RYAN BROWN
Date Interviewed
02/22/2017
                             l
                         Time Interviewed
                         09:00 AM
                                                              Medical Professional
                                                              Type of Contact
                                                              Face to Face (Other)
                                                                                                          Referral


Interview Location
Children's Ho~ital, OKC
Others Present During Interview

Interview Summary
Program Manager Bateman attended the Child Protection Committee meeting at Children's Hospital in Oklahoma City. Dr. Brown
indicated based on the positioning of the sheet and position ofWoods's neck, the death could have taken place within a 15 minute
time period. Dr. Brown agreed there was a lack of supervision since the staff did not check on Woods for an e:Xtended period of


AMY BATEMAN
                                                          I
time, but stated ifthe checks had been com_E_leted timely, it was still a_g_ossibility the death could have occurred.
Interviewer Name                                             Interviewer County
                                                             State Office

Collateral Name
PREHOSPITAL CARE REPORT
                                                              Relationship
                                                              No Relation
                                                                                                     I    Type of Collateral
                                                                                                          Referral
Date Interviewed
03/06/2017
                            J
                     Time Interviewed
                     07:26AM
                                                              Type of Contact
                                                              Other
Interview Location

Others Present During Interview

Interview Summary
Per the narrative of the Prehospital Care Report, Muskogee County Emergency Medical Services stated, "PT [patient] was in
juvenile detention facility and gaurds [sic] stated that PT showered approx. 1830-1900 and then was locked up in cell. Guards went
to check on PT and they found that he had hung himself and called 911. PT UAA was lying face down, unresponsive, GCS 3,
lividity noted to upper and lower ext, PT had hung himself with a sheet from railing on sink approx. 2 ft from ground. PT was
asystole on monitor, PT was not moved. PD came and took over PT, scene was marked off as possible crime scene and PT was
released to care of Officer Hamlin, signature obtained." The reported noted resident Billy Woods's skin was cyanotic and cold. Per
the report, dispatch for the ambulance was notified at 20:56 on 12-15-16. The unit was dispatched at 20:27; was en route at 20:58;
arrived at the facility at 21 :02; was in Woods's cell at 21 :04; and they d~arted at 21 :34.

04K1076E (CWS-KlDS-3)                                      Revised 08/09/2014                                      Page 16 of22

                                                                                                                Plaintiff_000016
             6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 17 of 22


Interviewer Name                                           Interviewer County
SHANNON IWANSKI                                            State Office

Collateral Name
VIDEO NOTES
                                                           Relationship
                                                           No Relation                           I   Type of Collateral
                                                                                                     Referral
Date Interviewed
03/07/2017
Interview Location
                            l   Time Interviewed
                                10:54AM
                                                           Type of Contact
                                                           Other


Others Present During Interview

Interview Summary
6:29:46 Video begins. 6:33:08 Detention Officer Brandon Miller enters the West Wing (WW), which is where resident Billy
Woods's cell #1 is located. Miller unlocks the door to the shower room, which is located directly across from Woods's room.
6:33:16 Woods exits the shower room. He rolls his dirty clothes in a towel and then leaves the WW with the bundle while Miller
remains in the area. 6:34:40 Miller unlocks Woods's room door. Woods re-enters the WW. 6:43:48 Woods enters his room. Miller
closes and locks the door. The flap covering the window in the door is closed. Miller moves to the doorway of the WW and
appears to be talking to an unseen person in the common room. 6:35:14 Miller opens the shower room door. First unknown male
resident (UMR) enters the WW, gathers hygiene supplies from a table located near the camera, and then enters the shower room.
6:36:06 Miller locks First UMR in the shower. Miller remains near the shower door and appears to be talking to someone in the
common room. 6:36:35 Miller unlocks the shower room door. First UMR drops clothes outside the door, and Miller hands him a
towel. Miller locks the door and leaves the WW. 6:38:16 Shift Supervisor Jarred Lang enters the WW. He appears to sneeze into
his elbow and then stands in the doorway, facing the common room. 6:38:50 Lang leaves the WW<6:50:23 Second UMR enters
the WW. He stands in a comer near Woods's room before leaving approximately 20 seconds later. 6:53:10 Miller enters the WW.
He unlocks the shower room door. First UMR exits the shower room, rolls up his clothes in a towel, and talks with Miller. 6:55:43
First UMR leaves WW. Miller stands in the doorway. At this point, Woods has been in his room for approximately 21 minutes
without

being checked. 6:55:55 Third UMR enters the WW, gathers hygiene supplies, and enters the shower room after Miller unlocks the
door. Miller then locks the door after Third UMR enters the shower room. Miller remains in the area. 6:57:22 Miller leaves the
WW. 6:57:43 Miller re-enters the WW. Miller unlocks the shower room door. Third UMR tosses his clothes out and Miller hands
him a towel. 6:57:51 Miller re-locks the door and leaves the WW. 7:08:15 Fourth UMR enters the WW. He sits atthe table
containing the hygiene supplies and then leaves the WW approximately 43 seconds later. 7: 11 :32 Lang enters the WW and unlocks
the shower room door. Third UMR leaves the shower room, rolls up his clothes, and completes post-shower clean up. Afterward,
both Lang and Third UMR leave the WW. 7:12:30 Detention Officer Jackie Winkle enters the WW with an unknown female
resident (UFR). The UFR gathers her hygiene supplies and goes to the shower room; the shower room door is open. 7:13:05
Winkle leaves the WW for approximately 25 seconds, with the UFR remaining in the area. When Winkle returns, she talks briefly
to the UFR. 7:13:46 Winkle locks the shower room with UFR inside. 7:14:02 Winkle leaves the WW and returns at 7:14:58.
Winkle unlocks the shower room door. UFR drops her clothes outside the door, and Winkle hands her a towel. 7: 15 :21 Winkle
locks the shower room door and leaves the WW. Woods has not been checked for approximately 41 minutes at that time. 7:30:05
Winkles enters the WW. She

unlocks the shower room door. The UFR exits the shower room and completes her post-shower clean up. 7:31: 11 Winkle and the
UFR leave the WW. Woods has not been checked for approximately 57 minutes at that time. 7:31:46 Fifth UMR enters the WW,
followed by Miller. 7:31 :52 Miller walks past Woods's door and slides his hand along the door. He does not open the door or open
the flap covering the window in the door. 7:32:08 Miller leaves the WW while Fifth UMR gathers hygiene supplies, prepares for
his shower, and moves about the area. It appears that Fifth UMR has access to a razor in plastic container of hygiene supplies.
7:34:08 Miller re-enters the WW with additional hygiene supplies. He provides additional supplies to the Fifth UMR. 7:34:43 The
Fifth UMR enters the shower room, and Miller leaves the WW. 7:36:13 Miller enters the WW. Miller assists the Fifth UMR with
hygiene supplies and then stands in the doorway leading to the common room. 7:37:15 Miller moves from the WW doorway and
stands near Woods's door. Miller does not open Woods's door or open the flap covering the window. At this point, Woods has not
been checked for approximately one hour and three minutes. 7:38:50 Lang

enters the WW. Miller still stands near Woods's door. Lang and Miller appear to be talking while the Fifth UMR is in the shower
room with the door open. 7:39:41 Lang leaves the WW, and Miller takes an item from the Fifth UMR. The item appears to be a
razor. Miller locks the shower room door. 7:40:01 Miller unlocks the shower room door. Fifth UMR tosses out clothes and
receives a towel from Miller. Miller the locks the door and leaves the WW. 7:54:11 A Sixth UMR enters the WW with a mop and
mop bucket. He places them in the comer near the shower room and then leaves the WW. 8:00:49 Miller enters the WW and
unlocks the shower room door. The Fifth UMR com_E.).etes .£_Ost-shower clean UQ· Fifth UMR was in the shower for approximately
                                                                                                              Page 17of22

                                                                                                            Plaintiff_000017
           6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 18 of 22


20 minutes without being checked. 8:01:59 Miller and Fifth UMR leave the WW. At this time, Woods has not been checked for
approximately one hour and 27 minutes. 8:02: 16 Miller and Sixth UMR enter the WW. After removing some items from the
shower room, Miller leaves while Sixth UMR mops the floor in the shower room and outside the shower room door. 8:05:37 Sixth
UMR leaves the WW. 8:14:23 Seventh UMR and Miller enter the WW. Seventh UMR goes into the shower room. 8:14:33 Miller
locks the shower room door, with Seventh UMR inside, and leaves the WW. At this point, Woods has not been checked in
approximately one hour and 40 minutes. 8: 17 :26 Lang enters the WW and unlocks the shower room door. Lang and Seventh UMR
leave the WW. 8:36: 11 Lan__g_ (continued)
Interviewer Name
SHANNON IWANSKI                                          lInterviewer County
                                                          State Office

Collateral Name
VIDEO NOTES
Date Interviewed               Time Interviewed
                                                             Relationship
                                                             No Relation
                                                             Type of Contact
                                                                                                   l   Type of Collateral
                                                                                                       Referral

03/07/2017
Interview Location
                            J  10:55 AM                      Other


Others Present During Interview

Interview Summary
(continued) enters the WW. At this point, Woods has not been checked for approximately two hours and two minutes. Lang
unlocks the door to Woods's room and steps most of the way inside the room. Lang's left hip and leg are still visible to the camera.
Lang backs out of the room and leaves the WW at 8:36:30. 8:37: 13 Residents in the common room stand up and go to their
respective rooms. Lang unlocks rooms on the WW and then locks them once residents are inside. 8:38:10 Lang leaves the WW
after securing all residents on lockdown. 8:40:35 Miller and Lang enter the WW. They go into Woods's room. 8:41:16 Miller and
Lang exit Woods's room. Miller does not close Woods's door completely before leaving the WW. 8:41 :39 Miller returns and closes
Woods's door. Miller leaves the WW again. 8:45:39 Winkle enters the WW and goes to Woods's room. She unlocks the door and
enters the room. 8:46:22 Winkles leaves Woods's room and closes the door before leaving the WW. 9:01:36 Miller enters the WW
followed by emergency medical technicians (EMT). Miller unlocks Woods's door, and the EMTs enter Woods's room. 9:03:14
Police arrive, followed by Winkle. Officers enter Woods's room, where EMTs are already present. 9:04:26 Miller opens the flap
covering the window in the door to room #5. Miller does not check any other rooms. Residents have been on lockdown without
room checks for approximately 26 minutes. Miller and Winkle remain in the area, watching police and EMTs in W oods's room.
9:05:50 Winkle and one of the EMTs leave the WW. Miller remains and appears to be talking to police and the other EMT.
9:07:52 More police officers arrive. Miller leaves the WW. 9:08:46 Superintendent Joe Washington arrives and enters Woods's
room before being asked

to step out by an officer. 9: 10:06 Miller returns to the WW and stands in the doorway. At this point, residents in rooms two, three,
and four have not been checked for 32 minutes. 9:10:50 Miller and Washington leave the WW with some police officers. Other
police officers place crime scene tape on the door to Woods's room. EMTs and police wait in the main area of the WW. 9:18:48
EMTs leave the WW. 9:28:21 Officer Don Johnson arrives and begins taking photographs. Checks ofrooms #2, #3, and #4 have
not been completed for approximately 50 minutes. Room #5 has not been checked in approximately 24 minutes. 9:35:44 Johnson
leaves Woods's room. 10:21:18 Winkle enters the WW. She knocks on the door ofroom #4 and places a binder on the table. At
this point, rooms #2, #3, and #4 have not been checked for approximately one hour and 43 minutes. Room #5 has not been checked
for one hour and 17 minutes. 10:21:29 Miller enters the WW, carrying a cup. 10:21:39 Winkle unlocks room #4 and appears to be
administering medications to the resident. 10:22:44 Winkle closes the door to room #4 and locks it. 10:23:01 Miller opens the
window flap on the door of room #5 and checks the resident. The room has not been checked for approximately one hour and 19
minutes. 10:23 :06 Winkle opens the window flap on room #3 and checks the resident through the window. The room has not been
check for approximately one hour and 45 minutes. 10:23:26 Miller opens the window flap on room #2 before opening the door.

The room has not been checked for approximately one hour and 45 minutes. 10:24:27 Winkle and Miller leave the WW. 10:26:07
Miller enters the WW and goes to room #3. Miller unlocks the door and opens it. After appearing to speak to the resident, Miller
closes the door and then moves to room #2. He opens the door, appears to speak to the resident, and then closes the door. Miller
repeats the action with room #5. 10:27:24 Miller leaves the WW. 10:47:06 Miller enters the WW. He unlocks room #5, opens the
door, and then closes the door. Miller then checks on rooms #4, #3, and #2 through the window flap. Room #5 had not been
checked in approximately 20 minutes. Room #4 had not been checked in approximately 26 minutes. Room #2 and #3 had not been
checked in approximately 24 minutes. 10:47:35 Miller leaves the WW. 10:57:06 A worker from the funeral home enters Woods's
room with a gurney. 11 :00:57 The funeral home worker leaves Woods's room with Woods's body, covered, on the gurney.
11:23:01 An unknown worker enters Woods's room to clean. 11:25:01 Checks ofrooms #2 through #5 are completed through the
window. It has been 36 minutes since the rooms were checked. 12:06:39 Checks ofrooms #2

04KI076E (CWS-KIDS-3)                                    Revised 08/09/2014                                     Page 18 of22

                                                                                                             Plaintiff_000018
             6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 19 of 22


through #5 are completed through the window. It has been approximately 41 minutes since the rooms were checked. 12:31:55
Checks ofrooms #2 through #5 are completed. It has been approximately 25 minutes since the rooms were checked. 12:44: 11
Checks ofrooms #2 through #5 are completed. It has been approximately 14 minutes since the rooms were checked.
Interviewer Name
SHANNON IWANSKI
                                                           j
                                                         tnterviewer County
                                                         State Office

Collateral Name                                                Relationship                          l   Type of Collateral
HISTORY SEARCH
Date Interviewed
03/10/2017
                             l   Time Interviewed
                                 07:54AM
                                                               No Relation
                                                               Type of Contact
                                                               Other
                                                                                                         Referral


Interview Location

Others Present During Interview

Interview Summary
This investigator conducted history searches in the OCA CCM database and KIDS database for the Alleged Victim(s) and Accused
Caretaker(s), and in the Oklahoma State Courts Network (OSCN) and On Demand Court Records (ODCR) public databases for the
Accused Caretaker(s). Any relevant history, in light of the current investigation, is as follows: Billy Woods was an alleged victim
in two prior Neglect-Lack of Supervision allegations. Both of the allegations occurred in a family setting. The outcomes were one
Services Recommended and one No Findin_&Failure to Cooi:>_erate. Invest!g_ator found no criminal hist~
Interviewer Name
SHANNON IWANSKI
                                                          JInterviewer County
                                                           State Office

Collateral Name
AREAS OF CONCERN
                                                               Relationship
                                                               No Relation                           l   Type of Collateral
                                                                                                         Referral
Date Interviewed
03/16/2017
Interview Location
                             l
                         Time Interviewed
                         08:36AM
                                                               Type of Contact
                                                               Other

Part One
Others Present During Interview

Interview Summary
 1. The Daily Notes sheet for resident Billy Woods was pre-emptively filled out for the entire 3:00 pm to 11:00 pm shift on 12-15-
16. Woods's body was discovered in his cell at 8:34 pm, after Woods had not been checked for approximately two hours and two
minutes. Checks were initialed through 10:45 pm as having been completed. Shift Supervisor Jarrod Lang admitted he had filled
out the sheet ahead of time, but claimed he had never done that before for any resident. Lang also filled in the initials for Detention
Worker (DW) Brandon Miller. According to Lang and DW Jackie Winkle, shift supervisors are permitted to write in the initials of
other staff who complete checks, even ifthe shift supervisor does not complete that check. 2. The Daily Notes sheet for Woods had
initials for Miller and Lang at 6:45 pm, 7:00 pm, 7:15 pm, 7:30 pm, 7:45 pm, 8:00 pm, 8:15 pm, and 8:30 pm. A review of video
showed none of these checks were completed by any staff. Miller, Lang, and Winkle were all in the area directly outside of
Woods's room at multiple and various times during the times in question, but checks were not completed. At approximately 7:32
pm, Miller placed his hand on the door to Woods's room, but he did not check on Woods. At approximately 7:37 pm, Miller was
standing beside Woods's door, but did not check on Woods. 3. The Daily Notes sheets for the other nine residents in the facility did
not have 15-minute checks documented from 8:00 pm to 10:45 pm. 4. Lang placed residents on lockdown at approximately 8:37
and had finished securing all residents in their rooms on the West Wing, where Woods resided by approximately 8:38 pm. Video
was not provided for the East Wing, so it cannot be determined at what time the residents on

that wing were secured in their rooms. Fifteen minute checks were not completed for residents on the West Wing until Miller
opened the flap covering the in-door window for room #5 at approximately 9:04 pm. At that point, 26 minutes had passed without
any checks. Miller did not check the residents in rooms #2, #3, or #4 at that time. 5. At approximately 10:21 pm, Winkle appeared
to be administering medication to the resident in room #4. At that point, the resident had not been checked for approximately one
hour and 43 minutes. Miller and Winkle then conducted checks ofrooms #2, #3, and #5. Rooms #2 and #3 had not been checked
for approximately one hour and 45 minutes, and room #5 had not been checked for one hour and 19 minutes. None of these checks
were documented on the Daily Notes. These four rooms were not checked again until approximately 10:47 pm, which was
approximately 26 minutes since the last check. These four rooms were then checked again at approximately 11 :25 pm, which was
approximately 36 minutes since the last check. These four rooms were not checked again until approximately 12:06 am, which was
approximately 41 minutes since the last check. 6. An unknown male resident was left unsupervised, by Miller, with access to a
shavin_g_ razor for ~roximate!Y_ four minutes. The razor was in his hygiene box, which was sittin_g_ on the table in the West W~

                                                           Revised 08/09/2014                                     }?age J9 of22

                                                                                                                Plaintiff_000019
           6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 20 of 22


Video showed the resident picking up the razor and rubbing his thumb over the blades. 7. An unknown male

resident was locked in the shower room for approximately 20 minutes without being checked. 8. Lang said when he reported to
work at 3:00 pm on 12-14-16, he had to complete Woods's intake. Lang said Woods was not cooperating with the process, so Lang
placed Woods in a room until approximately 7:00 pm. Lang said Woods then cooperated with the process and finished the intake
process, which included a suicide assessment. Woods was in a room for approximately four hours without having a suicide
assessment completed. It is unknown how often Woods was checked during that time. 9. In W oods's suicide assessment, he
reportedly said he had attempted multiple times to commit suicide and had a family member who had successfully committed
suicide. Woods also reportedly said he had attempted to hang himself approximately one month prior to being placed at the
facility. When asked ifhe relayed any of that information to a supervisor, Lang said he was going to tell Superintendent Joe
Washington about it, but he forgot. Woods was not placed on suicide precautions because he reportedly said he did not intend to
kill himself at that time. I 0. Woods did not sign his suicide assessment, although he

signed all other documents in his intake paperwork. 11. Lang said he does not have a background in psychology or psychiatry. It is
unclear if other shift supervisors have a background in psychology or psychiatry. Shift supervisors are tasked with conducting
suicide assessments, apparently with no formal training on recognizing signs and symptoms of suicidal ideations or behaviors. The
facility does not have a qualified mental health professional administer suicide assessments. 12. Detention Workers only know that
a resident is on suicide precautions if it is discussed during a shift change. Reportedly, there is no indication on a resident's Daily
Notes or near his/her room if he/she should be monitored for suicidal behavior. Extra steps are not taken to ensure that heightened
monitoring is completed. 13. Miller said he did not know anything about Woods until he saw Woods during shower time at
approximately 6:30 pm on 12-15-16. Miller's shift did not begin until after 3:00 pm that day, so he had no way of knowing that
Woods had a history of suicidal behavior or attempts. It is unclear how information is relayed if at all to workers who are not able
to attend a shift change meeting. 14. The Policies and Procedures for the Muskogee County Regional Juvenile Detention Center
Suicide Prevention and Control section (page 19) states (in part): "When the juvenile is in his/her room they are monitored by


SHANNON IWANSKI
                                                         l
intercom and visually observed every five (5) minutes." Lang, Miller, and Winkle
Interviewer Name                                              Interviewer County
                                                              State Office

Collateral Name                                              Relationship                           JReferral
                                                                                                     Type of Collateral
AREAS OF CONCERN
Date Interviewed
03/16/2017
                            l
                         Time Interviewed
                         08:47 AM
                                                             No Relation
                                                             Type of Contact
                                                             Other
Interview Location
Part Two
Others Present During Interview

Interview Summary
all indicated checks for residents on suicide precautions were to be conducted every 15 minutes. None of them indicated any
knowledge of 5-minute check requirements for suicide precautions. None of them appeared to know residents were to be
monitored with the intercom, too. 15. Resident J         P       was placed at the facility from 12-20-16 to 12-22-16, after Woods's
death. P         said he was placed on suicide precautions during his placement, and he had his bedding and clothes removed.
P       s said staff checked on him "a lot" during that time. P      s said his room was cold, and without any way to stay warm, he
resorted to sleeping while sitting on the metal toilet. P     s said he had requested a sweatshirt prior to his clothes being removed,
but staff did not get him a sweatshirt. P       reported other residents were given sweatshirts. P     ns said staff ignored him when
he made requests. The Policies and Procedures for the Muskogee County Regional Juvenile Detention Center Suicide Prevention
and Control section (page 19) states (in part): "The juveniles [sic] bed linens are removed from their room and clothing can be
removed if they attempt to use them to cause bodily harm. When the juvenile demonstrates to staff that the threat of suicide is no
longer real, his/her caseworker and/or medical authority considers the threat of suicide no longer real, his bed linens and clothing
will be returned to him/her." It is unknown how a determination was made to remove P              from suicide precautions. 16. The
Policies and Procedures for the Muskogee County Regional Juvenile Detention Center Medical section (page 16) states (in part):
"If a juvenile is seriously injured or has a medical emergency, the following procedures

should be followed: 1) One staff member is to administer first aid if necessary. One staff member is to secure the remaining
population. 2) The Administrator is to be called immediately. Ifit is a life or death situation the shift supervisor is to call 911
before notifying the Administrator." Washington said staff called him prior to calling 911, and he had to tell them to call 911. 17.
Woods was discovered at approximately 8:36 pm. 911 was not called until 8:56 pm. Lang, Miller, Winkle, and Detention Worker
Angela Miller could not account for the 20-minute delay in seeking emergency medical attention for Woods. 18. B. Miller said
after Woods was discovered, B. Miller and Lang went to Woods's room because B. Miller was going to do CPR. However, B.
Miller said when they got to W oods's room, Lang told him not to do CPR. When asked any..9..uestions about_E_erforming CPR on
04KI076E (CWS-KIDS-3)                                     Revised 08/09/2014                                      Page 20 of22

                                                                                                              Plaintiff_000020
             6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 21 of 22


 Woods, B. Miller resorted to saying he had been instructed not to do CPR. B. Miller said if a similar situation had occurred at his
 home with a family member, he would have performed CPR and called 911. 19. B. Miller said he did not receive training on the
 Policies and Procedures for the Muskogee County Regional Juvenile Detention Center. B. Miller said a supervisor "skims through"
 the manual with employees. B. Miller signed a form indicating he had read the manual and understood it. 20. Lang said he had
 worked at the facility for approximately eight months, and he had been a shift supervisor for four or five of

 those eight months. Lang indicated he did not have any prior experience in a similar field or facility. According to the Policies and
 Procedures for the ,Muskogee County Regional Juvenile Detention Center Shift Supervisor Job Description, an employee must
 have "one year experience working with juveniles" in order to qualify for the position. 21. Lang said he had not received any
 formal training to work at the facility. Lang also said there "disagreements about staff being trained wrong" once they began their
 on-the-job training. Lang said he had one class on restraint, and he was taught to "swoop and grab from behind." Lang did not
 know the restraint technique he had training for. 22. Winkle said she had not received any training on how to restrain a resident.
 23. Lang said he was required to sign a form stating he had received and read the Policies and Procedures for the Muskogee
 County Regional Juvenile Detention Center before he had a chance to actually read the manual. 24. Lang said he had read "most"
 of the Policies and Procedures for the Muskogee County Regional Juvenile Detention Center, but he did not understand all of what
 he read. Lang said when he asked questions about

the manual, "a few" of them were answered. 25. Lang said he did not receive any formal training to be a Shift Supervisor. Lang
said there were "a few shifts" where he received on-the-job training, but he was mostly left on his own to figure things out. 26.
 When asked how he knew Woods was deceased upon entering Woods's room, Lang said it was "obvious" because Woods was
"purple" and "pale-ish." Lang said he also called Woods's name, and when Woods did not respond, Lang knew he was dead. Lang
admitted he did not attempt to remove the sheet from W oods's neck, and he did not attempt to perform CPR. Lang said he
"panicked and got out of there." 27. Lang admitted that he told A. Miller to call Washington before she called 911. 28. Winkle said
a copy of the Policies and Procedures for the Muskogee County Regional Juvenile Detention Center was maintained in the control
room so that everyone could access it. However. A. Miller said when they were dealing with the emergency situation no one knew
what to do. No staff mentioned accessing the manual to determine what to do. 29. Lang said he and B. Miller went to Woods's
room together, and Lang nudged Woods's body with his foot. Lang said Woods did not respond. Neither Lang nor B. Miller
attempted to loosen the sheet or to perform CPR at that time. Lang said after they left the room, he went outside and "smoked a
bunch of c!g_arettes." Lan._g_ said staff came outside a few times to check on him, but he could not deal with the situation.
Interviewer Name
SHANNON IWANS.KI
                                                          J    Interviewer County
                                                               State Office

Collateral Name                                               Relationship                          l   Type of Collateral
AREAS OF CONCERN
Date Interviewed
03/16/2017
                             I
                         Time Interviewed
                         08:55 AM
                                                              No Relation
                                                              Type of Contact
                                                              Other
                                                                                                        Referral


Interview Location
Part Three
Others Present During Interview

 Interview Summary
 30. Lang said he had been trained in CPR by the American Red Cross. Lang could not remember what he had been trained to do if
 he discovered an unconscious victim. 31. Winkle said calling 911 was an "automatic" thing to do in a medical emergency.
 However, she could not account for why it had taken staff20 minutes to call 911 after Woods's body was discovered. 32. Winkle
 went into W oods's room after his body was discovered. Winkle admitted she did not attempt to loosen the sheet around his neck,
 check for a pulse, check for respiration, or perform CPR. Winkle said she did not perform CPR because she did not know ifthe
 room was a crime scene. Winkle said she thought policy stated facility staff should perform CPR on a victim until paramedics
 arrived. 33. A. Miller admittedly did not know any of the protocols for a medical emergency at the facility. 34. The facility was not
equipped with an Automated External Defibrillator (AED). 35. It was reported by some residents who were placed at the facility
during the time Woods was there that Lang made fun of the.way Woods talked. Woods also reportedly wanted to be addressed by
his middle name, Duane, and Lang reportedly made fun of that name and would say it in a way that was perceived as being
belittling or ridiculing. Reportedly, Lang's actions contributed to Woods not wanting to be out of his room and with the rest of the
residents. 36. A staff known only as "Mr. Anthony" reportedly made fun ofresident R        t Gr t and called G t "retard" or
 "retarded." This behavior reportedly occurred over multiple times that G t was placed at the facility, not just during the dates in
_question during December, 2016.
Interviewer Name
SHANNON IWANS.KI
                                                          J  Interviewer County
                                                             State Office



                                                         ···ll~yiseci()8L()9/2014                                Page 2}of22 ...

                                                                                                               Plaintiff_000021
         6:18-cv-00108-RAW Document 185-9 Filed in ED/OK on 04/04/19 Page 22 of 22


Report to DA Approval Request
SHANNONIWANSKI       03/21/2017



Social Service Inspector                                           . Date


Report to DA Approval
AMY BATEMAN      04/18/2017



Supervisor                                                  Date




04KI076E (CWS-KIDS-3)                 Revised 08/09/2014                      Page 22 of22

                                                                            Plaintiff_000022
